Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, and 11-17 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 07/12/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-17 are rejected 35 U.S.C. 103 as being unpatentable over Fima (USPGPUB No. 2006/0168611 A1) in view of Arnberg et al. (USPGPUB No. 2019/0379638 A1, hereinafter referred to as Arnberg) and further in view of Elle et al. (USPGPUB No. 10409296 B1, hereinafter referred to as Elle). 
Referring to claim 1, Fima discloses an electronic device {“the system”, see Figs. 1 and 3a, [0086].}, comprising: 
a host, comprising {“a motherboard for use in a system”, see Fig. 1b, [0087]}:
a host controller, configured to generate a control signal {Cygnal microcontroller device 111, see Figs. 3a and 4 [0115]};
a first signal transmission unit {“a radio frequency transceiver 131 ” with two units, one for receiving and the other for transmission, see Figs. 4 and 5, [0121]}, electrically connected to the host controller {“allow wireless operation… [to the host controller]” as claimed, see Figs. 4 and 5, [0121].}, to receive the control signal {“control signals being provided by an interface module”, [0110]}, and to generate a first carrier to carry the control signal {“independent RF frequencies” carrier signals as claimed, see Fig. 1b, [0146]}; and
a host connector, electrically connected to the first signal transmission unit {the path leaving “micro controller 30” towards “slave micro controller “ra bbit 3000”, see Fig. 1b, [0162], [0164}, comprising at least one of a power pin and a ground pin {further said to “LEAD acid battery charge”, see Figs. 1b and 15-2, [0083], [0153].}, to transmit the first carrier; 
and an apparatus {“climate control unit 4650”, see Fig. 46a, [0173].}, comprising: 
an apparatus connector {“remote interface module 3630”, see Fig. 46a, [0173].}, connected to the host connector to receive the first carrier {“communicate with the motherboard and/or interface modules” ; and a second signal transmission unit {“a radio frequency transceiver 131 ” with two units, one for receiving and the other for transmission, see Figs. 4 and 5, [0121], meaning a two way transmission includes a second signal transmission unit in “climate control unit 4650” (see Fig. 46a, [0173]).,  electrically connected to the apparatus connector to receive the first carrier {“independent RF frequencies” carrier signals as claimed, see Fig. 1b, [0146].}, wherein the first carrier obtains the control signal to control the apparatus {“control signals used by the onboard microcontroller” through a connector and to the apparatus as claimed (see Fig. 46a, [0117])}.
Furthermore, Arnberg discloses: an apparatus connector, physically connected {“COM 208”, see Fig. 3, [0054].}  to the host connector to receive the first carrier {first carrier “may communicate an electrical signal to/from the peripheral modules via the electrical signal flow”, see Fig. 3, last 6 lines of [0054])}.
Fima and Arnberg are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fima and Arnberg before him or her, to modify Fima’s “climate control unit 4650” incorporating Arnberg’s “COM 208” (see Fig. 3). 
The suggestion/motivation for doing so would have been to implement a RCMD unit also provides for special purpose software to interpret the messages from one component into the format required by 
Therefore, it would have been obvious to combine Arnberg with Fima to obtain the invention as specified in the instant claim(s).
Furthermore, Elle discloses: wherein the host further comprises an isolation element electrically connected {in an arrange electrically connected as claimed “connected to ground”, see Fig. 4a, Col 11, lines 36-39} to the host connector {“VBus pin” belonging to J5, see Fig. 4a, Col 11, lines 33-36]} to isolate the first carrier {“USB DM wire” and appropriately transmitted carrier, Col 11, lines 44-45]}, and wherein the isolation element is an inductor {“an inductor L3”, see Fig. 4a, Col 11, lines 37-38}.
Fima/Arnberg and Elle are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fima/Arnberg and Elle before him or her, to modify Fima/Arnberg’s device incorporating Elle’s “circuit diagram 400” (see Fig. 4a). 
The suggestion/motivation for doing so would have been to implement a microprocessor, a plurality of output terminals configured for providing an output current to an irrigation valve in order to actuate the irrigation valve, and a voltage boosting circuit, which includes a DC-DC converter and an output current boost capacitor, wherein the voltage boosting circuit boosts the output current to an actuating voltage, the actuating voltage being sufficient to actuate 
Therefore, it would have been obvious to combine Elle with Fima/Arnberg to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Fima discloses wherein the host controller transmits the control signal to the first signal transmission unit by using a communications protocol {“three different serial port protocols are supported…”, see Fig. 4, [0116]}.

As per claim 3, the rejection of claim 2 is incorporated and Fima discloses wherein the communications protocol is an SMBUS communications protocol {“system management bus”, see Fig. 4, [0116].}, an I2C communications protocol, or an SPI communications protocol {Examiner’s Interpretation: this dependent claim seen as a Markush claim, since the group contains an “or”, the reference only needs to demonstrate one element from the group.}.

As per claim 4, the rejection of claim 1 is incorporated and Fima discloses wherein the host supplies power to the apparatus by using the power pin {“power supplies block 1440”, see Fig. 15, [0153].}.

As per claim 5, the rejection of claim 1 is incorporated and Fima discloses wherein the first signal transmission unit or the second signal transmission unit is a modulation/demodulation processing unit {“modem interface block 1425”, see Fig. 25, [0157]}.

As per claim 6, the rejection of claim 1 is incorporated and Fima discloses wherein the host connector is a fan connector {“HVAC” with an “fan associated with a location”, see Fig. 46, [0173], [0176].}, a universal serial bus (USB) connector {“USB port for web/network interface”, see Fig. 1b, {0088].}, a serial advanced technology attachment (SATA) connector, an HDMI connector, a Display port connector, or a D-sub connector {Examiner’s Interpretation: this dependent claim seen as a Markush claim, since the group contains an “or”, the reference only needs to demonstrate one element from the group.}.

As per claim 7, the rejection of claim 1 is incorporated and Fima discloses wherein the apparatus further comprises an apparatus controller configured to generate an apparatus signal {“includes a controller 4610” to generate an apparatus signal as claimed, see Fig. 46a, [0171].}, and the second signal transmission unit is electrically connected {“a radio frequency transceiver 131 ” with two units, one for receiving and the other for transmission, see Figs. 4 and 5, [0121], meaning a two way transmission includes a second signal transmission unit in “climate control unit 4650” (see Fig. 46a, [0173]) to the apparatus controller to receive the apparatus signal and generate a second carrier to carry the apparatus signal ;
wherein the second signal transmission unit transmits the second carrier to the power pin {“power supplies block 1440”, see Fig. 15, [0153].} or the ground pin of the host connector by using the apparatus connector {Examiner’s Interpretation: this dependent claim seen as a Markush claim, since the group contains an “or”, the reference only needs to demonstrate one element from the group.}; and
wherein the first signal transmission unit receives the second carrier {“independent RF frequencies” carrier signals as claimed, see Fig. 1b, [0146]}, and the second carrier obtains the apparatus signal and transmits the apparatus signal back to the host controller {“a radio frequency transceiver 131 ” with two units, one for receiving and the other for transmission, see Figs. 4 and 5, [0121], meaning a two way transmission includes a second signal transmission unit in “climate control unit 4650” (see Fig. 46a, [0173]).

As per claim 8, the rejection of claim 1 is incorporated and Fima discloses wherein the control signal is a digital signal {“ARM based RISC processor” including a plurality of digital signals”, [0147].}.

Referring to claims 11-17 are device claims reciting claim functionality corresponding to the device claims of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 recited above. 
Response to Arguments  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable for teaching at least one limitation recited in claim 1’s inductor element: US 20140292532 A1, US 20200072735 A1, US 20100064148 A1, US 20170131730 A1, US 20190098725 A1, and US 6178514 B1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner



	
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184